DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 07/25/2022, with respect to the 103 rejections for claims 1, 3-6, 11-12, 17 and 21-22 have been fully considered and are persuasive.  The 103 rejections for the claims noted above have been withdrawn. 
Applicant’s arguments with respect to claims 14, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,957,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the platform feature" in the limitation “wherein the identification of the first edge of the portion of the platform in the image is aided by the identification of the platform feature”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the platform feature" in the limitation “wherein the system further comprises instructions to cause the slide alignment device to move the slide on the platform device such that a right-angled corner of the microscope slide extends over the platform feature”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staker et al. (herein after will be referred to as Staker) (US 20120099852) in view of Morris et al. (herein after will be referred to as Morris) (US 20130083964) in view of Fitzgerald (US 20190019728) in view of Corwin (US 20160147056) and in further view of Molecular Expressions (Microscope Stages Website).

Regarding claim 14, Staker discloses
a system for determining a slide misalignment condition between a transparent microscope slide and a platform upon which the transparent microscope slide is disposed, comprising: [See Staker [Figs. 7-9 and 0036-0046] Aligning a misaligned stage compared to a stage.  Also, see 0022, microscope.]
a camera disposed above the transparent microscope slide and the platform such that at least a portion of the transparent microscope slide and at least a portion of the platform are positioned in a field of view of the camera; [See Staker [Fig. 1] Camera above and field of view overviewing both slide and stage.]
a slide alignment device configured to engage the microscope slide at one or more contact points and move the slide from a first position to a second position; and [See Staker [0046] Alignment of the slide with the stage.  Also, see 0029, galvo mechanism for moving the glass plate or 0032, mechanical stage.]
one or more processors, wherein the one or more processors are configured to operate according to instructions stored in one or more memories to: [See Staker [Fig. 1] Camera and in para. 0046, alignment via imaging means.  It is obvious or inherent that a camera for performing alignment via image processing means incorporates a processor/memory combination for performing the image processing.]
control the camera to obtain an image that includes that at least portion of the transparent microscope slide and the at least the portion of the platform, wherein the at least portion of the platform includes a first edge of the platform and [See Staker [0046] Alignment of the slide with the stage.]
wherein the first edge of the transparent microscope slide extends over and beyond the platform feature; [See Staker [Fig. 9] Top-right corner of slide overhangs the platform.  It is obvious that the slide will be mispositioned in any direction compared to the platform.]
identify, in the obtained image, the platform feature; identify, in the obtained image, the first edge of the portion of the platform and the first edge of the transparent microscope slide, [See Staker [0046] Alignment of the slide with the stage via imaging means.  It is inherent that the edges or object will be detected via the imaging means.]
Staker does not explicitly disclose
identify, in the obtained image, the diagonal line segment feature, wherein the identifying of the diagonal line segment feature of the platform comprises selecting from a first set prospective set of line segments a line segment to represent the diagonal line segment feature of the platform;
wherein the identification of the first edge of the portion of the platform in the image is aided by the identification of the platform feature; and,
calculating a value of a first distance between the first edge of the platform and the first edge of the transparent microscope slide in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. 
However, Morris does disclose
wherein the identification of the first edge of the portion of the platform in the image is aided by the identification of the platform feature; and  [See Morris [0031] Object detection using a search based edge detection process by detecting corner features (or curves or arbitrary shapes) first.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker to add the teachings of Morris, in order to perform an obvious edge detection process by extracting reference features that are easily recognized by an image processing algorithm and connecting the reference features to conclude at an edge.
Staker (modified by Morris) do not explicitly disclose
identify, in the obtained image, the diagonal line segment feature, wherein the identifying of the diagonal line segment feature of the platform comprises selecting from a first set prospective set of line segments a line segment to represent the diagonal line segment feature of the platform;
calculating a value of a first distance between the first edge of the platform and the first edge of the transparent microscope slide in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. 
However, Fitzgerald does disclose
calculating a value of a first distance between the first edge of the platform and the first edge of the transparent microscope slide in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. [See Fitzgerald [0031 and Figs. 6 and 7] Variation of values deltaX and deltaY between edges which are measured, determine whether there is an indication of misalignment.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris) to add the teachings of Fitzgerald, in order to perform an alternative way of calculating a slide misalignment (i.e. substituting equivalents for the same purpose) using obvious mathematic teachings such as displacement between two lines.
Staker (modified by Morris and Fitzgerald) do not explicitly disclose
identify, in the obtained image, the diagonal line segment feature, wherein the identifying of the diagonal line segment feature of the platform comprises selecting from a first set prospective set of line segments a line segment to represent the diagonal line segment feature of the platform;
However, Corwin does disclose
identify, in the obtained image, the [See Corwin [0046] Once an edge has been detected, the detection is refined by finding the closest fit straight line.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris and Fitzgerald) to add the teachings of Corwin, in order to combine analogous teachings of correcting a misaligned slide in relation to a platform via edge detection by refining the edge detection process.  This will improve upon the accuracy of the edge detection results.
Staker (modified by Morris, Fitzgerald and Corwin) do not explicitly disclose

However, Molecular Expressions does disclose
[See Molecular Expressions [Fig. 1 or Fig. 2] Microscope stage with diagonal edges.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris, Fitzgerald and Corwin) to add the teachings of Molecular Expressions, in order to perform a simple substitution of microscope stages based upon the type of microscope needed for the particular imaging application.

Regarding claim 16, Staker (modified by Morris, Corwin, Fitzgerald and Molecular Expressions) disclose the system of claim 14.  Furthermore, Staker does not explicitly disclose
wherein the diagonal line segment feature has a known length.  
However, Olympus does disclose
wherein the diagonal line segment feature has a known length. [See Molecular Expressions [Fig. 1] Microscope stage with diagonal edges that are static.]
Applying the same motivation as applied in claim 14.

Regarding claim 20, Staker (modified by Morris, Fitzgerald, Corwin and Molecular Expressions) disclose the sytem of claim 14.  Furthermore, Staker does not explicitly disclose
wherein the system further comprises instructions to cause the slide alignment device to move the slide on the platform device such that a right-angled corner of the microscope slide extends over the platform feature.  
However, Corwin does disclose
wherein the system further comprises instructions to cause the slide alignment device to move the slide on the platform device such that a right-angled corner of the microscope slide extends over the platform feature.  [See Corwin [Fig. 2A] Slide (which as shown comprises a bottom right-angled corner) is positioned over the notches.]
Applying the same motivation as applied in claim 14.

Allowable Subject Matter
Claims 1, 3-6, 11-12 and 21-22 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486